OPINION

TAYLOR, J.
¶ 1 Defendant, the City of Oilton (City), appeals the trial court’s judgment on a jury verdict in favor of Plaintiff, James Staley, in this negligence action. Based on our review of the record and the applicable law, we find the trial court committed an error of law when it failed to recognize City’s immunity from tort liability on Plaintiffs claim. We therefore reverse and remand with instructions to enter judgment for City.
¶ 2 Plaintiff filed this lawsuit in December 1993, seeking damages for personal injuries he allegedly suffered while performing community service work for City. The record reflects that Plaintiff was convicted in February 1993, in Oilton municipal court, of driving under the influence of alcohol, transporting an open container, failing to produce a drivers’ license, and failing to produce proof of insurance. He was assessed fines totaling $478, payable within 60 days, but was given the option of performing an equivalent amount of community service work for City in lieu of the fines. He chose community service work, and was thereafter assigned to a work program administered by City’s utility department. The work involved clearing *944brush and trees from a fence line with a chain saw. In the process of doing the work, he suffered a facial and eye injury from a tree which hit him in the face. He sued City for negligence,1 claiming damages in excess of $10,000.
¶ 3 In the course of the proceedings, City filed two motions for summary judgment,2 each of which claimed, among other grounds, that City was immune under the provisions of 57 O.S. Supp.1992 §§ 227 and 228.3 The trial court denied the motions, finding that the immunity conferred by §§ 227 and 228 was intended to apply only to claims by prisoners under the supervision and control of the Oklahoma Department of Corrections (DOC). City then sought a writ of prohibition from the supreme court, in January 1997. The supreme court declined to exercise original jurisdiction, and denied the writ.4
¶4 Jury trial occurred in October 1997. The trial court denied City’s demurrer to the evidence and motion for directed verdict. The jury found Plaintiff had suffered actual, total damages of $100,000, attributable 90% to City’s negligence and 10% to Plaintiffs. The trial court entered judgment accordingly.
¶ 5 City appeals. Among other allegations, it contends the trial court erred in its interpretation of §§ 227 and 228 as not granting immunity to City. We agree that the trial court erred in its interpretation of these statutes. Title 57 O.S. Supp.1992 §§ 227 and 228 state, in relevant part:
§ 227. Application — Exemption from Workers’ Compensation Act — Liability for injuries
A. All provisions of this section and Section 228 of this title, except as otherwise noted herein, shall apply to eligible offenders who are:
1. Assigned to a work program for any government entity of this state pursuant to a municipal court order; ...
C. All state and local government agencies, nonprofit organizations, community service agencies, educational programs and other treatment programs are hereby immune from liability for torts committed by or against any eligible offender described in subsection A of this section; ...
§ 228. Tort immunity — Waiver—Insurance
A. The State of Oklahoma, all counties and municipalities of this state ... are hereby immune from liability for torts committed by or against any eligible offender described in subsection A of Section 227 ... The state, counties and municipalities waive their immunity from liability for all torts committed by any eligible offender described in subsection A of Section 227 ... to the extent of liability expressly and directly established in the [Governmental] Tort Claims Act, Section 151 et seq. of Title 51 of the Oklahoma Statutes. Provided, in no event shall the state, counties or municipalities be held liable for a deci*945sion to place an eligible offender in any of the programs described in subsection A of Section 227 of this title. ... (Emphasis added.)
¶ 6 The trial court held that the immunity conferred by those statutes did not apply to City because, in the court’s view, Plaintiff was not an “eligible offender” to whom the statutes applied. The trial court’s reasoning appears to have been based on its construction of the term “eligible offender” as synonymous with “prisoner,” which is defined in § 216 as a “person under the custody and control of the Department of Corrections.” Though there is no definition of “eligible offender” in this area of the Oklahoma Statutes,5 “[w]hen interpreting a statute, we presume the legislature intended what it expressed in the statute, and we will follow the plain language accordingly.” Nichols Hills Physical Therapy v. Guthrie, 1995 OK CIV APP 97, ¶ 2, 900 P.2d 1024, 1025.
¶ 7 We construe §§ 227 and 228, viewed in their entirety and consistently with them plain language, as applying to a considerably broader classification of individuals than simply those who are subject to the supervision of the DOC. This construction is also necessary as offenders are not subjected to the control or custody of the DOC under the provisions of an order of a municipal court. We also note that 11 O.S.1991 § 27-122.2, which became effective on May 19, 1989, provides that, whenever any person is convicted in municipal court for violation of a municipal ordinance, the court may order the defendant to a term of community service or remedial action in lieu of a fine. Under our construction of §§ 227 and 228, the “plain meaning” of the term “eligible offender” includes an individual such as Plaintiff, an “offender” who was deemed eligible for community service by the municipal court and given the option of performing community service work in lieu of paying a fine — an option which he then accepted.
¶8 We also reject Plaintiffs argument that § 227 is inapplicable because there was not a “municipal order” formalized and on file in the municipal court file at the time that Plaintiff was injured.6 In support of this argument, Plaintiff cites authority which holds that the minutes of a court clerk are not part of the record in a case. While we agree that a court clerk’s minutes may not form a part of the formal record of a case for purposes of an appeal, this rule does not make a court’s verbal order, rendered in open court, any less binding on the person who is subject to it. Particularly in light of the fact that Plaintiff admits he pled guilty to the offenses with which he was charged, that the municipal judge gave him the option of performing community service rather than paying a fine, and that he in fact performed the service pursuant to that choice, we decline to accept his argument that he was not “ordered” to do so, or that § 227 requires a formal written municipal court order before Plaintiff would become an “eligible offender” under the statute.
¶ 9 The trial court erred in interpreting §§ 227 and 228 as not conferring immunity on municipalities, such as City, for tort liability resulting from a municipal court’s decision — the validity of which is not challenged — assigning Plaintiff to a community service work program. The matter should not have been submitted to a jury. Accordingly, the trial court’s judgment is reversed, and this matter is remanded with instructions to enter judgment for City.
¶10 REVERSED AND REMANDED WITH INSTRUCTIONS.
*946GOODMAN, P.J., concurs.
RAPP, J., concurs specially.

. Specifically, Plaintiff asserted City was negligent in maintaining the premises in a defective and dangerous condition; in hiring and supervising individuals responsible for maintaining the premises; in failing to inspect the premises for hidden or latent conditions; in failing to provide Plaintiff with proper tools and safety equipment; in failing to warn Plaintiff of the dangerous condition of the premises;, and in failing to provide Plaintiff with other workers to assist him in his work.


. The first motion was filed in June 1994, the second in August 1996.


. In support of its second motion for summary judgment, City attached a copy of the Court of Civil Appeals’ opinion in Appeal No. 86,789, filed June 4, 1996, sustaining an order of the workers’ compensation court three-judge panel finding that Plaintiff was not an employee under the state Workers' Compensation Act.


.The supreme court's refusal to accept original jurisdiction and denial of an application for a writ of prohibition to prevent the trial court from proceeding further in a case on the grounds of sovereign immunity is not a determination of the issue that cannot be considered by this court on appeal. “A denial [by the supreme court] of an application for a writ of prohibition does not necessarily reflect any view on the merits, but rather may, and very often does, constitute only a ruling that the issuance of the extraordinary writ is unwarranted” under the circumstances presented. McGaha v. Board of Regents of Univ. of Okla., 1984 OK 81, If 3, 691 P.2d 895, 896 (footnote omitted).


. The term "eligible offender" is defined at 22 O.S.1991 § 991a-4, for purposes of the Community Service Sentencing Program, the purpose of which is “to provide an alternative to incarceration for nonviolent felony offenders who would normally be sentenced to incarceration in a state institution.” Section 227 expressly states, however, that it applies to offenders in numerous programs other than those involved in the § 99la-4 program, which it also covers; we thus infer that the legislature intended the scope of a § 227 "eligible offender” to be broader, as well.


. A written "municipal court order,” signed by the municipal court judge and filed in September 1997, appears in the record as an attachment to one of Defendant's motions in the case. The order recites that Plaintiff was ordered to pay fines or perform community service within 60 days of his February 1993 hearing.